Citation Nr: 0426377	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-06 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from July 1969 to November 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA). 

The appeal is REMANDED to the regional office via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV). See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor. Instead, 
the record must contain other objective information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran's service personnel records indicate that he was 
awarded the Army Commendation Medal, National Defense Service 
Medal, Vietnam Commendation Medal, and Republic of Vietnam 
Campaign Medal.  The Board notes that such medals do not 
reflect participation in combat.  However, the veteran 
alleges that he was awarded the Army Commendation Medal with 
"V" device signifying valor in combat.  The Board notes that 
such device indicates "participation in acts of heroism 
involving conflict with an armed enemy."  See Army 
Regulation 672-5-1, at 15, 40 (1 October 1990).  The veteran 
should be provided an opportunity to prove that he was 
awarded such device as the current service department records 
do not indicate that he was awarded the "V" device.  

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been verified.  The RO already has 
requested that he furnish a list of his claimed in-service 
stressor events.  Most of his experiences did not provide 
enough detail to verify them.  However, the veteran claimed 
that he has PTSD as a result of assisting a good friend named 
Tibbs who died as a result of a grenade explosion in either 
November 1970 or January 1971 while they served with Company 
B, 75th Battalion, 1st Brigade, 5th Division, at Quang Tri, 
Vietnam.  His service personnel and medical records do not 
corroborate this incident.  However, the RO did not attempt 
to verify this event.  He should also be given another 
opportunity to provide more specific information regarding 
any additional stressors.  Wood v. Derwinski, 1 Vet. App. 190 
(1992).  

In remanding this case to give the veteran this additional 
opportunity, the Board also feels compelled to point out that 
he must accept some personal responsibility in the 
verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.  And 
if he provides sufficient information to conduct a meaningful 
search regarding other events, the RO must attempt to verify 
his alleged stressors, as well, by contacting the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)).  See VA Adjudication Procedure Manual, 
M21-1, Part III, 4.23 (Change 41, July 12, 1995) - 
previously, M21-1, 6.04(e) (Change 150, Jan. 24, 1977).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion. 38 U.S.C.A. § 
5103A(d) (2002); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  If a verified stressor is obtained, the veteran 
should be scheduled for a VA examination to determine whether 
he has PTSD as a result of a confirmed stressor.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since service, the records of 
which are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies. 

2.  The veteran should be provided an 
opportunity to provide any documentation 
that he was awarded the Army Commendation 
Medal with "V" device signifying valor in 
combat.  

3.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service or 
stressors (to include specific names, 
places and dates) that have been 
identified in connection with his claimed 
PTSD.  He should be informed of his 
personal responsibility and critical need 
to provide this information to support 
his claim.  This includes any helpful 
information such as a statements from 
fellow servicemen who witnessed the 
incidents.

4.  If it is determined the veteran did 
not engage in combat with the enemy in 
Vietnam, or that his alleged stressor is 
not combat related, then attempt to 
verify his purported stressors in service 
by all appropriate means.  This includes, 
if necessary, contacting the USASCRUR or 
other appropriate authority, regarding 
the death of a serviceman named Tibbs who 
allegedly died as a result of a grenade 
explosion in either November 1970 or 
January 1971.

5.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

6.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  Also ask that he/she 
discuss the rationale for their medical 
opinion based on a review of the other 
relevant evidence in the claims file.

7.  Then readjudicate the veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




